Citation Nr: 1216759	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  06-35 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUE

Entitlement to service connection for lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from October 17, 2002 to October 31, 2002.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2005 rating decision in which the RO, inter alia, denied service connection for lumbar spine degenerative disc disease.  In March 2006, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in August 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2006.

In July 2009, the Veteran testified during a Board hearing before a Veterans Law Judge at the RO.  A transcript of the hearing is of record. 

In December 2010, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action.  After completing the requested action, the RO continued to deny the claim (as reflected in a March 2012 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

As alluded to above, the Veteran's claim for service connection for lumbar spine disability was originally characterized as one for service connection for lumbar spine degenerative disc disease.  However, to more accurately reflect the evidence of record and to give the Veteran every possible consideration, the Board has recharacterized this claim as reflected on the title page.

For the reason expressed below, the matter on appeal is being remanded to the RO. VA will notify the Veteran when further action, on his part, is required.





REMAND

The Veterans Law Judge who conducted the July 2009 hearing is no longer employed at the Board.  The law requires that the Veterans Law Judge that conducted the Board hearing shall participate in making the final determination of the claim.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  Thus, the Veteran was given the opportunity to request another Board hearing.  In April 2012, the Veteran indicated that he desired a Board hearing at the RO (Travel Board Hearing). 

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board). As the RO schedules Travel Board hearings, a remand of this matter for the requested hearing is warranted. 

Accordingly, this matter is hereby REMANDED to the RO for the following action:

The RO should schedule the Veteran for a Travel Board hearing at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b)  (2011).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 




Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

